Exhibit 10.13

 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is entered into as of June 1, 2009, by
and between Lawrence Cheung (collectively the “Management Shareholders”),
(collectively, the “MoqiZone Cayman Shareholders”) and the undersigned
shareholder (the “Trestle Shareholder,” and together with the MoqiZone Cayman
Shareholders and Management Shareholders, the “Shareholders”)) of Trestle
Holdings, Inc., a Delaware corporation (the “Company”).


RECITALS


WHEREAS, MoqiZone Holdings Limited, a Cayman Islands corporation (“MoqiZone
Cayman”), Lawrence Cheung (“Cheung”), the Management Shareholders, the
Shareholder and the Company entered into a Share Exchange Agreement dated as of
March 15, 2009 (the “Exchange Agreement”). Capitalized terms used herein without
definition have the meanings set forth in the Exchange  Agreement;


WHEREAS, the stockholders of MobiZone Holdings Limited, a Hong Kong corporation
(“MobiZone Hong Kong”), have agreed to exchange all of their MobiZone Hong Kong
shares for 100% of the capital stock of MoqiZone Cayman, and pursuant to the
Exchange Agreement, within 10 days after completion of the Maximum Offering, the
MoqiZone Cayman Shareholders will exchange (the “Share Exchange”) all of their
shares of MoqiZone Cayman for Series B Preferred Shares of the Company (the
“Series B Preferred Stock”) that, following consummation of a one-for-254.5
reverse split of the outstanding Company Common Stock (the “Company Reverse
Split”) will automatically convert into a number of shares of Company Common
Stock representing 95% of the outstanding Company Common Stock at the time of
such conversion;


WHEREAS, the parties hereto are entering into this Agreement pursuant to Section
5.15 of the Exchange Agreement which provides, in part, that on the Closing
Date, those MoqiZone Cayman Shareholders who are not Management Shareholders and
the Company Principal Stockholder will enter into a voting agreement with the
Management Shareholders, pursuant to which each MoqiZone Cayman Shareholder who
is not a Management Shareholder and the Company Principal Stockholder shall
agree that for so long as such person(s) own of record any shares of Series B
Preferred Stock or Company Common Stock (each defined below), they will vote
such shares at any regular or special meeting of Company stockholders or in
connection with any written consents required of Company stockholders in the
same manner as those Management Shareholders owning a majority of all Company
voting securities held by the Management Shareholders as a group (the “Majority
Management Shareholders”) vote their Existing Shares;

[Signature Page to Voting Agreement]
 
 

--------------------------------------------------------------------------------

 



WHEREAS, as of the date hereof, each of the Shareholders is the record holder
and beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) of such number of shares of the
outstanding common stock, $0.0001 par value, of the Company (the “Company Common
Stock”), shares of Series B Preferred Stock of the Company (the “Company Series
B Preferred Stock”) and/or the shares of Company Common Stock issuable upon
exercise of the Company Series B Preferred Stock (the “Conversion Shares”), each
as is indicated on the signature page of this Agreement (collectively, the
“Existing Shares”); and


WHEREAS, as an inducement and a condition to the willingness of MoqiZone Cayman
and MobiZone Hong Kong to enter into the Exchange Agreement, MoqiZone Cayman and
MobiZone Hong Kong desire the Shareholders to agree, and the Shareholders are
willing to agree, to vote their Existing Shares at any regular or special
meeting of Company stockholders or in connection with any written consents
required of Company stockholders in the same manner as the Management
Shareholders as provided herein.


NOW, THEREFORE, in consideration of the foregoing, and the respective
representations, warranties, covenants, agreements and conditions contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:


1.           Agreement to Vote Existing Shares.  During the term hereof, at
every meeting of the shareholders of the Company called with respect to any of
the following matters, and at every adjournment thereof, and on every action or
approval by written consent of the shareholders of the Company with respect to
any of the following matters, the Shareholders, in his, her or its capacity as
such, shall appear, or otherwise cause his, her or its Existing Shares to be
counted as present for purposes of determining a quorum, and vote, or cause to
be voted, the Existing Shares in the same manner as those Management
Shareholders owning a majority of all Company voting securities held by the
Management Shareholders as a group vote their Existing Shares, at any such
meeting of shareholders or in such consent, and in connection therewith to
execute any documents which are necessary or appropriate in order to effectuate
the foregoing or, at the such Shareholder’s request, to permit a Management
Shareholder to vote such Existing Shares directly.  The voting obligations set
forth in this Section 1 will be binding upon any transferee of such Existing
Shares in a private transaction, but will terminate as to any shares of Company
Common Stock that are publicly sold pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), or in
connection with a sale under Rule 144, promulgated under the Act by a MoqiZone
Cayman Shareholder who is not a Management Shareholder or the Trestle
Stockholder or their transferees.


2.           Irrevocable Proxy.  By execution of this Agreement, each
Shareholder does hereby appoint and constitute [  ], until the Expiration Date
(as defined in Section 5 hereof), with full power of substitution and
resubstitution, as Shareholder’s true and lawful attorney and irrevocable proxy,
to the full extent of the undersigned’s rights with respect to the Existing
Shares, to vote each of such Existing Shares in accordance with Section 1
hereof.  Shareholder intends this proxy to be irrevocable and coupled with an
interest hereafter until the Expiration Date, and hereby revokes any proxy
previously granted by Shareholder with respect to the Existing Shares.

 
 

--------------------------------------------------------------------------------

 



3.           Representations and Warranties of the Shareholder.  Each of the
Shareholders hereby severally (and not jointly and severally) represent, warrant
and covenants as follows:


3.1            Authorization.  Shareholder has full power, corporate or
otherwise, and authority to execute and deliver this Agreement and to perform
its obligations hereunder.  This Agreement has been duly executed and delivered
by or on behalf of Shareholder and constitutes a legal, valid and binding
obligation of Shareholder, enforceable against Shareholder in accordance with
its terms.  The Shareholder has not granted any proxies relating to, transferred
any interests in or otherwise granted any rights with respect to, the Existing
Shares.


3.2            No Conflict, Violation; Consents.


(a)           The execution and delivery of this Agreement by Shareholder do
not, and the performance by Shareholder of the obligations under this Agreement
and the compliance by Shareholder with any provisions hereof does not and will
not, (i) conflict with or violate any law, statute, rule, regulation, order,
writ, judgment or decree applicable to Shareholder or the Existing Shares,
(ii) conflict with or violate Shareholder’s charter, bylaws, partnership
agreement or other organizational documents, if applicable, or (iii) result in
any breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the Existing Shares pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Shareholder is a party or
by which Shareholder or the Existing Shares are bound.


(b)           The execution and delivery of this Agreement by Shareholder do
not, and the performance of this Agreement by Shareholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority by Shareholder except for
applicable requirements, if any, of the Exchange Act, and except where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, could not prevent or delay the performance
by Shareholder of his, her or its obligations under this Agreement in any
material respect.

 
 

--------------------------------------------------------------------------------

 



3.3            Ownership of Shares.  Shareholder: (a) is the beneficial owner of
the Existing Shares, which as of the date hereof are, and at all times up until
the Expiration Date will be, free and clear of any and all liens, claims,
options, charges, proxies or voting restrictions or other encumbrances (except
such encumbrances, proxies and voting restrictions as are created in this
Agreement); and (b) does not beneficially own any shares of capital stock of the
Company other than the Existing Shares.


4.           Additional Documents.  Shareholder hereby covenants and agrees to
execute and deliver any additional documents necessary or desirable, in the
opinion of MoqiZone Cayman, to carry out the intent of the Agreement.


5.           Termination.  This Agreement shall terminate and shall have no
further force or effect as of [  ] (the “Expiration Date”).


6.           Miscellaneous.


6.1            Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such pro­hibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by law, the parties hereto waive any provision of law which renders
any such provision prohibited or unenforceable in any respect.


6.2            Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by either
party without the prior written consent of the other.


6.3            Amendment and Modifications.  This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by each of the parties hereto.

 
 

--------------------------------------------------------------------------------

 



6.4            Specific Performance; Injunctive Relief.  The parties hereto
agree that irreparable damage would occur in the event any provision of this
Agreement was not performed in accordance with the terms hereof or was otherwise
breached.  It is accordingly agreed that the parties shall be entitled to
specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof, in any state or
federal court in the State of New York, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with respect to any such remedy are hereby waived.


6.5            Notices.  All notices, communications and deliveries under this
Agreement will be made in writing signed by or on behalf of the party making the
same, will specify the Section under this Agreement pursuant to which it is
given or being made, and will be delivered personally or by facsimile or other
electronic transmission or sent by registered or certified mail (return receipt
requested) or by next day courier (with evidence of delivery and postage and
other fees prepaid) at each party’s address set forth in the Exchange Agreement.


6.6            Governing Law; Jurisdiction and Venue.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to its rules of conflict of laws.  The parties hereto
hereby irrevocably and unconditionally consent to and submit to the exclusive
jurisdiction of the courts of the State of  New York and of the United States of
America located in such state (the “New York Courts”) for any litigation arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agree not to commence any litigation relating thereto except in such
courts), waive any objection to the laying of venue of any such litigation in
the New York Courts and agree not to plead or claim in any New York Court that
such litigation brought therein has been brought in any inconvenient forum.


6.7            Entire Agreement. This Agreement contains the entire
understanding of the parties in respect of the subject matter hereof, and
supersedes all prior negotiations and understandings between the parties with
respect to such subject matter.


6.8            Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement or the terms of this Agreement to
produce or account for more than one (1) of such counterparts.  Facsimile or PDF
signatures shall have the same effect as original signatures.


6.9            Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction of interpretation of this
Agreement.


(Remainder of Page Intentionally Left Blank)





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.


SHAREHOLDER:




By:_______________________________________
Name:
Title:


Shareholder’s Address for Notice:
________________________________
________________________________
________________________________


Shares of Company Common Stock
beneficially owned:  _______________




Shares of Series B Preferred Stock
beneficially owned:  _______________






MANAGEMENT SHAREHOLDERS:




______________________________________
LAWRENCE CHEUNG


































